Title: To Thomas Jefferson from Francis Walker Gilmer, 7 July 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
Cambridge
7th July 1824.
I left London for this place on the 22d of June, immediately I had procured from Mr. Rush, the necessary letters. I found on my arrival here, the same evening, that the long vacation at the university, had virtually commenced three weeks before, that is while I was at sea. of the three persons to whom I had letters, he on whom Mr. Brougham principally relied, was absent on a visit of a week. I employed the time as well as I could, in enquiring into the state of learning here, and what in this dilemma would be my best method of proceeding. I found, natural history very little attended to, and should therefore be content to procure a mathematician & natural Philosopher from this university. Indeed, from what I can learn, there are no particular reasons for preferring the professor of Experimental Philosophy from Cambridge. But They from whom I Should have had some chance of selecting fit persons, had in all the departments of learning, gone to their various homes in different parts of the kingdom. This puts me in some respects to great disadvantage; for I shall have to travel a vast deal to see them. As yet, I have learned but of one, whom I should probably choose, that is a mr. Atkinson formerly “angler’’ in Trinity Col. Cambridge, now teaching a school in Scotland. He is spoken of as a first rate mathematician, and I shall endeavour to see him in my visit to Scotland. For the teacher of ancient languages, two have been suggested, both residing in London. I defer acting on that branch, until I visit oxford, & see Dr Parr.Sir James Edw. Smith is at the head of natural history in England, and he was in Norfolk when I was in London, as he is now. Being nearer him than I shall be again in my regular route, I shall spend part of a day with him, proceed to oxford, & thence to Edinburgh. It seems to be thought most probable, that our professor of natural history will be best found in Scotland, or at London; Tho, we shall any where find it difficult to procure one learned both in Botany & Zoology. From what I hear, our professor of Medicine should probably come also, from London; but I shall form no opinion on this, until I see Edinburgh. After remaining some time at Oxford & Edinburgh, I shall return to London, as a central point, & make such excursions as I may find necessary, to complete the important object of my mission. I shall forbear to give any general opinions until I see Oxford & Edinburgh.The manner of my reception at Cambridge has softened my profound respect & veneration for the most renowned university in the world, into a warm esteem for all connected with it. From the Bishop of Bristol & Dr Davy, down to the under graduates, all have vied with each other in the profusion & delicacy of their civilities. I have dined more than half the days in the hall of Trinity College, the most famous of all, and was delighted with the urbanity & good breeding of the fellows, students, & of every one who appeared. The tone of feeling in England is undoubtedly favorable to us of the U.S. I have heard every where, the warmest expressions of friendship for us, and have certainly received every civility possible. At the great festival at the College yesterday, every one with whom I conversed, inquired with the utmost earnestness into different departments of our affairs. The lawyers are beginning to read our Reports; the courts, & even the Parliament have in several things followed confessedly, & somewhat boastfully I may say, our example. I am very glad of all this, for now we have grown beyond the reach  of this enormous creature, at once a leviathan, & a lion, there is no good in keeping alive angry feelings.Mr. Brougham inquired about you with the greatest interest. I shall write again from Oxford.With great respect & esteem yours &c.F. W. Gilmer